ANSTEAD, Judge,
concurring specially.
I agree with Judge Walden that there is no evidentiary basis for concluding that the transaction in question was an absolute sale at the time the contract was entered, so as to place the responsibility on the appellant to pay for the fill even if it did not use it or otherwise benefit from its use. Under the contract, the appellee was authorized to file a lien on the property in order to protect its investment in the fill. As Judge Letts notes, we are faced with a record that tells us nothing about who did “use” the fill or whether any liens were filed. The record does not demonstrate, however, that the appellant “used” the fill.